 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10   RENEE J. B.,                      )    Case No. CV 18-8098-PJW
                                       )
11                  Plaintiff,         )
                                       )    MEMORANDUM OPINION AND ORDER
12             v.                      )
                                       )
13   ANDREW M. SAUL,                   )
     COMMISSIONER OF THE               )
14   SOCIAL SECURITY ADMINISTRATION,   )
                                       )
15                  Defendant.         )
                                       )
16
17                                     I.
18                                INTRODUCTION
19        Plaintiff appeals a decision by Defendant Social Security
20   Administration (“the Agency”), denying her applications for Disability
21   Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”).
22   She contends that the Administrative Law Judge (“ALJ”) erred when she
23   discounted Plaintiff’s testimony and when she rejected the treating
24   doctor’s opinion that Plaintiff could not work.     For the reasons
25   discussed below, the ALJ’s decision is affirmed.1
26
27
28
          1
             Pursuant to Federal Rule of Civil Procedure Rule 25(d), Andrew
     M. Saul is hereby substituted in as the defendant.
 1                                        II.
 2                               SUMMARY OF PROCEEDINGS
 3          In September 2014, Plaintiff applied for DIB and SSI, alleging
 4   that she had been disabled since July 15, 2014, due to scoliosis,
 5   herniated discs, high cholesterol, and migraines.         (Administrative
 6   Record (“AR”) 274, 278, 311.)     Her applications were denied and she
 7   requested and was granted a hearing before an ALJ.         (AR 143-66, 179-
 8   82.)   The ALJ held a hearing in February 2017 and a supplemental
 9   hearing in August 2017.     (AR 24-102.)     In September 2017, she issued a
10   decision, finding that Plaintiff was not disabled and denying her
11   applications for benefits.     (AR 9-18, 24-102.)       Plaintiff appealed to
12   the Appeals Council, which denied review.       (Dkt. No. 21.)    This action
13   followed.
14                                         III.
15                                       ANALYSIS
16          A.   Plaintiff’s Testimony
17          The essence of Plaintiff’s testimony was that excruciating pain
18   prevented her from working.     She claimed that this pain limited her to
19   standing for only 30 seconds and sitting for only 15 minutes.         (AR
20   78.)   She also testified that migraines prevented her from
21   concentrating.   (AR 78.)    The ALJ discounted this testimony,
22   concluding: (1) the medical evidence did not support it; (2) back
23   surgery had been successful in relieving her symptoms; and (3) the
24   only pain medication she was taking was for migraines and this
25   medication helped alleviate the pain.        (AR 15.)
26          Generally speaking, these are valid reasons for questioning a
27   claimant’s testimony.     See Warre v. Comm’r of Soc. Sec. Admin., 439
28   F.3d 1001, 1006 (9th Cir. 2006) (finding impairments that can be

                                            2
 1   controlled effectively with treatment are not disabling);
 2   Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (noting ALJ
 3   can consider objective medical evidence in determining credibility of
 4   claimant); SSR 16-3p, at *5 (“A report of minimal or negative findings
 5   or inconsistencies in the objective medical evidence is one of the
 6   many factors we must consider in evaluating the intensity,
 7   persistence, and limiting effects of an individual’s symptoms.”);
 8   Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999) (holding
 9   inconsistency between allegations of severe pain and conservative
10   treatment was proper basis for discounting credibility).    And, as
11   discussed below, they are supported by substantial evidence in the
12   record.
13           The ALJ discussed the medical evidence in detail and determined
14   that it was inconsistent with Plaintiff’s claims of debilitating pain.
15   (AR 13-17.)    For example, she noted that there was a lack of
16   significant neurological findings and no evidence of muscle atrophy.
17   Though Plaintiff underwent back surgery in May 2015, she was able to
18   walk, presumably without a cane (since there is no mention of one),
19   soon after the surgery.    (AR 543-44.)   Further, Plaintiff did not seek
20   a pain specialist, neurologist, chiropractor, physical therapist, or
21   acupuncturist after surgery, which, presumably, she would have done if
22   she was experiencing excruciating pain.    In fact, most of her follow-
23   up appointments after surgery were for issues unrelated to her back or
24   legs.
25           Plaintiff argues that her improvement after surgery was only
26   temporary and that later her pain was the same as before the surgery.
27   (Joint Stip. at 16.)    Most of the chart notes suggest otherwise.     And,
28   though her treating doctor noted in April and May 2016 that Plaintiff

                                          3
 1   was complaining of lower back pain radiating down her left leg,
 2   Plaintiff did not pursue any therapy or treatment (like physical
 3   therapy, chiropractic treatment, or acupuncture) to attempt to address
 4   that pain.    In fact, Plaintiff was referred to a pain specialist and
 5   neurologist after her surgery but apparently elected not to see
 6   either.     (AR 548.)
 7          Plaintiff argues that she did not take other pain medication
 8   because her migraine medication (Fioricet with codeine)--which she was
 9   taking seven times a day--was the only medication that worked for her.
10   (Joint Stip. at 16-17.)     But Plaintiff never explored with the pain
11   specialist or the neurologist whether different medications or therapy
12   might have worked.      (AR 83.)
13          To the extent that Plaintiff is arguing that the ALJ erred when
14   she failed to include any mental limitations to account for
15   Plaintiff’s “extreme pain with significant limitations in activities
16   of daily living,” this argument is also rejected.       (Joint Stip. at
17   17.)   Plaintiff testified that she saw a doctor for depression but
18   that that doctor “couldn’t give me anything for it.”       (AR 86.)
19   Plaintiff, however, did not provide that doctor’s records.       Further,
20   she did not take any medication for emotional/psychiatric issues nor
21   was she receiving therapy or treatment.       Thus, the ALJ did not err
22   when she concluded that the evidence did not support Plaintiff’s claim
23   that she was limited in her daily activities due to mental/emotional
24   impairments.    (AR 158.)
25          B.    The Doctors’ Opinions
26          Plaintiff’s treating doctor Virgencita Cortes opined that
27   Plaintiff’s back and leg pain and her migraine headaches prevented her
28   from working.    (AR 642-46.)      Non-examining doctor Peter Schosheim

                                             4
 1   concluded that Plaintiff could perform sedentary work.     (AR 35-36,
 2   43.)    The ALJ gave great weight to Dr. Schosheim’s opinion and
 3   concluded that Plaintiff could perform sedentary work.     Plaintiff
 4   contends that the ALJ erred in doing so.     For the following reasons,
 5   the Court concludes that the ALJ did not err.
 6           ALJs are tasked with resolving conflicts in the medical
 7   evidence.     Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
 8   All things being equal, treating doctors’ opinions are entitled to the
 9   most weight because they are hired to cure and have more opportunity
10   to know and observe the patient.     Id. at 1041.   If a treating doctor’s
11   opinion is contradicted by another doctor’s opinion, however, an ALJ
12   may reject it for specific and legitimate reasons that are supported
13   by substantial evidence in the record.      Trevizo v. Berryhill, 871 F.3d
14   664, 675 (9th Cir. 2017), as amended (Sept. 14, 2017) (citing Ryan v.
15   Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008)); see also
16   Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995).      “The ALJ can meet
17   this burden by setting out a detailed and thorough summary of the
18   facts and conflicting clinical evidence, stating his interpretation
19   thereof, and making findings.”     Trevizo, 871 F.3d at 675 (citing
20   Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)).
21           In February 2017, Dr. Cortes diagnosed Plaintiff with severe
22   lower back and leg pain.    (AR 642.)    She noted, among other things,
23   that this made it difficult for Plaintiff to stand for more than 30
24   seconds.    (AR 642.)   Dr. Cortes also reported that Plaintiff’s left
25   leg was in so much pain that the doctor could not even touch it and
26   that when Plaintiff flexed her left knee she experienced excruciating
27   pain.    (AR 642.)   Dr. Cortes opined that Plaintiff would only be able
28

                                          5
 1   to work for five to ten minutes before taking a break for an hour to
 2   rest.    (AR 644.)
 3           The ALJ gave “little weight” to Dr. Cortes’s opinion because she
 4   believed that it was: (1) “not supported by relevant objective medical
 5   evidence,” including Dr. Cortes’s own chart notes; (2) inconsistent
 6   with the medical evidence from other medical and nonmedical sources;
 7   (3) contradicted by “other factors”; and (4) based in large measure on
 8   Plaintiff’s subjective complaints.       (AR 17.)   These are valid reasons
 9   for discounting a doctor’s opinion, see, e.g., Batson v. Comm’r of
10   Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004) (affirming ALJ’s
11   rejection of treating physician’s opinion that was contradicted by
12   other medical evidence and was premised on claimant’s subjective
13   descriptions of pain); Connett v. Barnhart, 340 F.3d 871, 875 (9th
14   Cir. 2003) (holding ALJ may reject the opinion of a treating physician
15   whose own “treatment notes provide no basis for the functional
16   restrictions he opined should be imposed on [the claimant]”); Morgan
17   v. Comm’r, Soc. Sec. Admin., 169 F.3d 595, 602 (9th Cir. 1999)
18   (affirming ALJ’s rejection of treating physicians’ unsupported and
19   inconsistent opinions that relied on claimant’s claims), and,
20   generally speaking, they are supported by the record.
21           Dr. Cortes did not refer to any objective evidence to support her
22   opinion that Plaintiff was essentially incapacitated.       It seems,
23   instead, that she simply accepted Plaintiff’s subjective complaints
24   and rendered an opinion consistent with them.       Where, as here, the ALJ
25   questions the claimant’s testimony, she can discount the treating
26   doctor’s opinion that is based in large measure on the claimant’s
27   subjective complaints of pain.
28

                                          6
 1        By simply relying on what Plaintiff said, Dr. Cortes rendered an
 2   opinion without support.   There was little or no objective evidence
 3   that Plaintiff would have difficulty standing for more than 30 seconds
 4   or that her leg hurt so much that Dr. Cortes could not even touch it.
 5   Nor was there evidence to support Dr. Cortes’s opinion that Plaintiff
 6   could only work for five to ten minutes at a time and would then have
 7   to rest for an hour.   Even assuming that Dr. Cortes’s observations
 8   about Plaintiff’s leg pain could be characterized as objective
 9   findings, they in no way supported her opinion regarding Plaintiff’s
10   other limitations, i.e., that she could not sit for more than ten
11   minutes or look up or down at all.       (AR 645.)
12        The ALJ also discounted Dr. Cortes’s opinion because it was not
13   supported by her treatment notes, particularly those following
14   Plaintiff’s May 2015 back surgery.       (AR 17.)    The chart notes
15   following Plaintiff’s surgery reveal that she was vastly improved.            In
16   fact, she reported that she was 70% better.         (AR 556).   Her
17   appointments in September, October, and November of 2015 and March and
18   September of 2016 were primarily for other medical issues, such as a
19   rash, a well-woman examination, hormonal migraines, a colonoscopy, and
20   right ear pain.   (AR 543, 551, 553-55.)     Though she complained between
21   April and July of 2016 about back and leg pain (AR 545-51), a fair
22   reading of the record shows that her condition vastly improved in the
23   wake of her surgery.   Further, as discussed above, Plaintiff was
24   referred to a chronic pain specialist and a neurologist in May 2016
25   when she complained of migraines but she elected not to see them.         (AR
26   544, 548.)
27        The ALJ further found that Dr. Cortes’s opinion was not supported
28   by the medical evidence from other medical sources.        (AR 17.)    This

                                          7
 1   was the essence of Dr. Schosheim’s testimony.       He pointed out, for
 2   example, that there were no records documenting any significant
 3   atrophy, sensory changes, or reflex changes.2       (AR 33-35.)    Dr.
 4   Schosheim opined that Plaintiff could perform a range of sedentary
 5   work.       (AR 35-36, 43.)   And he disagreed with Dr. Cortes’s opinion
 6   that Plaintiff was limited to sitting for ten minutes and
 7   standing/walking for five minutes because there were no significant
 8   neurologic findings in the record to support it.3       (AR 38.)
 9           Plaintiff argues that Dr. Cortes’s opinion is supported by the
10   opinions of neurosurgeon Mehdi Habibi, who noted severe lower back
11   pain radiating to the left leg (AR 433-34), and neurologist Dr. Lin,
12   who noted tenderness in the entire left leg (AR 605-06).          (Joint Stip.
13   at 6.)      But these doctors saw Plaintiff prior to her 2015 back
14   surgery, and thus, their views have little or no bearing on Dr.
15   Cortes’s 2017 assessment.
16           The ALJ noted that Dr. Schosheim’s opinion was more persuasive
17   than Dr. Cortes’s opinion because Dr. Schosheim is an orthopedic
18   specialist whereas Dr. Cortes is an internist and family practitioner.
19   (AR 17.)      This is a proper basis for choosing one doctor over another.
20
             2
             Plaintiff argues that Dr. Schosheim’s testimony that he
21
     disagreed with Dr. Cortes’s opinion because there were no neurological
22   findings to support it is undermined by the fact that there were
     neurological findings in the record. (Joint Stip. at 6.) But the
23   neurological findings Plaintiff is referring to were made before
     Plaintiff’s May 2015 surgery and do not relate to Dr. Cortes’s 2017
24   opinion. (AR 15, 389, 403, 452, 596.)
25           3
             Plaintiff takes issue with Dr. Schosheim’s opinion because he
26   was not aware that Plaintiff was prescribed a cane. (JS at 7.) The
     issue of Plaintiff’s use of a cane was clarified by her testimony at
27   the hearing, however, and Dr. Schosheim changed his opinion so that
     Plaintiff would be required to use a cane for standing and/or walking.
28   (AR 41-43.)

                                             8
 1   See Trevizo, 871 F.3d at 675 (citing 20 C.F.R. § 404.1527(c)(2)-(6))
 2   (explaining ALJ can consider doctor’s specialty in assessing how much
 3   weight to give an opinion).
 4           Plaintiff argues that, “since [Dr. Schosheim] did not give an
 5   opinion in regards to the migraines,” the ALJ needed to address the
 6   limitations given by Dr. Cortes that related to her migraines.                       (Joint
 7   Stip. at 14.)         Plaintiff is mistaken.              First, Dr. Cortes did not
 8   include migraines in her diagnoses and mentioned them only in
 9   determining Plaintiff’s limitations in looking up and down.                    (AR 642,
10   645.)     Second, Dr. Schosheim did consider Plaintiff’s migraines and
11   accounted for them by precluding exposure to vibration, hazardous
12   machinery, and unprotected heights.                    (AR 36.)   Finally, the ALJ
13   acknowledged Plaintiff’s history of migraines and included limitations
14   to account for them.             (AR 16.)
15                                                    IV.
16                                                CONCLUSION
17           For these reasons, the Agency’s decision that Plaintiff is not
18   disabled is affirmed and the case is dismissed with prejudice.
19           IT IS SO ORDERED.
20           DATED: March 19, 2020
21
22
                                                         PATRICK J. WALSH
23                                                       UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28   S:\PJW\Cases-Social Security\RENEE B, 8098\Memo Opinion.wpd


                                                        9
